353 F.2d 211
Kenneth X. WILLIAMS, alias Keith Malik, Appellant,v.UNITED STATES of America, Appellee.
No. 9840.
United States Court of Appeals Fourth Circuit.
Argued Oct. 4, 1965.Decided Nov. 17, 1965.

Appeal from the United States District Court for the Eastern District of South Carolina, at Florence; Charles Cecil Wyche, Judge.
C. Vincent Brown, Greenville, S.C.  (Court-assigned counsel), for appellant.
Thomas P. Simpson, Asst. U.S. Atty.  (Terrell L. Glenn, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
Upon examination of the record in this proceeding under 28 U.S.C.A. 2255 and consideration of the thorough briefs and oral argument of counsel, we find no error affecting any substantial right of the petitioner.


2
Affirmed.